


Exhibit 10.3

 

EXECUTION COPY

 

PURCHASE AND SALE AGREEMENT

 

by and between

 

APEX WIND ENERGY HOLDINGS, LLC,

 

as Seller

 

and

 

ATLANTIC OKLAHOMA WIND, LLC,

 

as Purchaser

 

Dated as of January 31, 2012

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

1

1.1

Definitions

1

1.2

Construction

6

ARTICLE II

SALE OF MEMBERSHIP INTERESTS; PURCHASE PRICE AND CLOSING

6

2.1

Purchase and Sale

6

2.2

Purchase Price; Consummation

6

2.3

Closing

6

2.4

Closing Deliveries by Seller to Purchaser

6

2.5

Closing Deliveries by Purchaser to Seller

7

2.6

Allocation

7

2.7

Closing Conditions

8

ARTICLE III

REPRESENTATIONS AND WARRANTIES REGARDING SELLER

9

3.1

Corporate Existence

9

3.2

Authority

9

3.3

No Conflicts

9

3.4

Capitalization

9

3.5

Government Approvals and Filings

10

3.6

Legal Proceedings

10

3.7

Compliance with Laws

10

3.8

Brokers

10

3.9

Disclosure

10

3.10

Bankruptcy

10

ARTICLE IV

REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY

10

4.1

Organization, Standing and Power

10

4.2

Authority

11

4.3

No Conflicts

11

4.4

Legal Proceedings

11

4.5

Compliance with Laws

12

4.6

Governmental Approvals; Filings

12

4.7

No Employees or Employee Benefit Plans

12

4.8

Capitalization

12

4.9

Latest Balance Sheet

12

4.10

Absence of Certain Changes

12

4.11

Taxes

13

4.12

Material Contracts

15

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

4.13

Environmental Matters

16

4.14

Real Property

17

4.15

Title to Property

18

4.16

Permits

19

4.17

Brokers

19

4.18

No Bankruptcy

19

4.19

Books and Records

19

4.20

Wind Data; Engineering Reports

19

4.21

Indebtedness

20

4.22

Intellectual Property

20

4.23

Insurance

20

4.24

Affiliate Transactions

20

4.25

Regulatory Status

20

4.26

Interconnection

20

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF PURCHASER

21

5.1

Corporate Existence

21

5.2

Authority

21

5.3

No Conflicts

21

5.4

Governmental Approvals and Filings

21

5.5

Legal Proceedings

21

5.6

Compliance with Laws

21

5.7

Brokers

22

5.8

Acquisition as Investment

22

5.9

Financial Resources

22

5.10

Knowledgeable Purchaser

22

5.11

Disclosure

22

5.12

Bankruptcy

22

ARTICLE VI

COVENANTS

22

6.1

Notice of Certain Events

22

6.2

Books and Records

23

6.3

Further Assurances

23

6.4

Confidentiality

23

6.5

Disclaimers

24

6.6

Taxes

24

6.7

Additional Covenants

25

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

ARTICLE VII

SURVIVAL AND INDEMNIFICATION

25

7.1

Survival of Representations and Warranties

25

7.2

Indemnification

26

ARTICLE VIII

MISCELLANEOUS

28

8.1

Notices

28

8.2

Entire Agreement

29

8.3

Expenses

29

8.4

Public Announcements

29

8.5

Waiver

30

8.6

Amendment

30

8.7

No Third Party Beneficiary

30

8.8

Assignment; Binding Effect

30

8.9

Headings

30

8.10

Invalid Provisions

30

8.11

Governing Law

30

8.12

Jurisdiction and Venue

30

8.13

Waiver Of Jury Trial

31

8.14

Specific Performance

31

8.15

Counterparts

31

 

iii

--------------------------------------------------------------------------------


 

Schedule A

—

Project

Schedule 1.1(a)

—

Seller Knowledge Persons

Schedule 1.1(b)

—

Purchaser Knowledge Persons

Schedule 2.6

—

Allocation Principles

Schedule 3.3

—

Seller Consents

Schedule 4.3

—

Company Consents

Schedule 4.4

—

Legal Proceedings

Schedule 4.9

—

Latest Balance Sheet

Schedule 4.11(t)

—

Rental and Royalty Agreements

Schedule 4.12

—

Material Contracts

Schedule 4.13

—

Environmental Permits

Schedule 4.14

—

Real Property

Schedule 4.16

—

Permits

Schedule 4.19

—

Books and Records

Schedule 4.20

—

Reports

Schedule 4.22

—

Intellectual Property

Schedule 4.24

—

Affiliate Transactions

Schedule 5.3

—

Purchaser Conflicts

Exhibit A

—

Form of Assignment

 

iv

--------------------------------------------------------------------------------

 

PURCHASE AND SALE AGREEMENT

 

This Purchase and Sale Agreement (this “Agreement”), dated as of January 31,
2012, is made and entered into by and between Apex Wind Energy Holdings, LLC, a
Delaware limited liability company (“Seller”), and Atlantic Oklahoma Wind, LLC,
a Delaware limited liability company (“Purchaser”).

 

RECITALS

 

WHEREAS, Seller is the direct owner of 100% of the equity ownership interests
(the “Company Equity Interests”) in Canadian Hills Wind, LLC, an Oklahoma
limited liability company (the “Company”); and

 

WHEREAS, the Company is the owner of a 298.45 MW wind energy project under
development in the State of Oklahoma, as further described on Schedule A hereto
(the “Project”); and

 

WHEREAS, Seller desires to sell and transfer, and Purchaser desires to purchase
and acquire, 51% of the Company Equity Interests (such transferred Company
Equity Interests, the “Membership Interests”), all on the terms and subject to
the conditions set forth herein.

 

NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound hereby, agree as follows:

 

ARTICLE I
DEFINITIONS

 

1.1          Definitions.  As used in this Agreement, the following defined
terms have the meanings set forth below:

 

“Access” means, with respect to documents, books, records, reports or other
written materials, that such items were (a) delivered by Seller to Purchaser by
email or in hard copy or (b) posted in the virtual data room maintained by
Seller and to which Purchaser was given access to view such materials; provided
that Seller shall have identified to Purchaser in writing by email or otherwise
anything that is posted in the virtual data room on or after the second Business
Day prior to the Closing.

 

“Action” means any inquiry, demand, suit, claim, proceeding, arbitration, audit
or investigation by or before any Governmental Authority.

 

“Action Certificate” has the meaning set forth in Section 7.2(d)(ii).

 

“Affiliate” means, with respect to any Person, any other Person who directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with such Person.  The term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlled” and “controlling” have meanings correlative thereto.

 

“Agreement” has the meaning set forth in the preamble of this Agreement.

 

“Business Day” means a day other than a Saturday, a Sunday or a day on which
commercial banking institutions in New York, New York, Charlottesville, Virginia
or Boston, Massachusetts are authorized or obligated by Law to be closed.

 

“Closing” means the closing of the transactions contemplated in Section 2.1.

 

“Closing Assignments” means the assignments from Seller transferring all of the
Membership Interests to Purchaser substantially in the form attached as
Exhibit A.

 

--------------------------------------------------------------------------------


 

“Closing Date” means the Business Day that the conditions set forth in
Section 2.7 are either satisfied or waived by the Parties entitled to waive such
conditions, or such other date as may be mutually agreed to by Seller and
Purchaser.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company” has the meaning set forth in the recitals of this Agreement.

 

“Company Equity Interests” has the meaning set forth in the recitals of this
Agreement.

 

“Contract” means any written or oral agreement, contract, lease, easement,
license, evidence of Indebtedness, mortgage, indenture, purchase order, binding
bid, letter of credit, security agreement or other legally binding arrangement.

 

“Controlled Group” means any trade or business (whether or not incorporated) (i)
which is or has at any relevant time been under common control within the
meaning of Section 4001(b)(1) of ERISA with the Company or (ii) which together
with the Company is or was at any relevant time treated as a single employer
under Section 414(b), (c), (m) or (o) of the Code.

 

“Dollars” means the official currency of the United States of America.

 

“Easement Agreements” means the instruments creating easements or licenses on
real property identified as Easement Agreements in Schedule 4.12.

 

“Employee Benefit Plan” means all written or oral (a) “employee benefit plans”
as defined in Section 3(3) of ERISA, whether or not subject to ERISA, as to
which the Company is or ever was a sponsor or participating employer or as to
which the Company makes contributions, is required to make contributions or may
have any liability, actual or contingent (b) all other employment, consulting,
severance, termination, change in control, retention, or other contract,
arrangement, policy, plan, program, agreement or commitment providing for
insurance coverage (including any self-insured arrangements), workers’
compensation, disability benefits, supplemental unemployment benefits, vacation
benefits, bonuses, commissions, pension, retirement benefits, welfare benefits,
life, health, dental, disability or accident benefits (including any “voluntary
employees’ beneficiary association” as defined in Section 501(c)(9) of the Code
providing for the same or other benefits) or for deferred compensation,
profit-sharing bonuses, stock options, stock appreciation rights, stock
purchases or other forms of incentive compensation or post-retirement insurance,
compensation or benefits or fringe benefit plans, contracts, programs, funds,
agreements or arrangements of any kind, which are maintained, sponsored,
contributed to or required to be contributed to, as the case may be, by the
Company or under which the Company may incur any liability, actual or
contingent, and (c) all other employee benefit plans, contracts, programs,
funds, agreements or arrangements providing compensation or other benefits to
any current or former employee, officer, director or consultant of the Company,
or with respect to which the Company has any liability, actual or contingent,
including but not limited to by reason of the Company being or having been
treated as a single employer with any member of the Controlled Group at any
time.

 

“Environmental Law” means any applicable federal, state or local Law relating to
(a) the protection, investigation or restoration of the environment, including
natural resources and cultural and historical resources, or (b) the handling,
use, disposal, treatment, storage, release or threatened release of any
Hazardous Material, including the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (42 U.S.C. §9601 et seq.), the Federal
Water Pollution Control Act (33 U.S.C. §1251 et seq.), the Resource Conservation
and Recovery Act (42 U.S.C. §6901 et seq.), the Safe Drinking Water Act (42
U.S.C. §3000(f) et seq.), the Toxic Substances Control Act (15 U.S.C. §2601 et
seq.), the Clean Air Act (42 U.S.C. §7401 et seq.) and other state and local
Laws covering similar matters.

 

“Environmental Permits” means all Permits required under Environmental Laws.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

2

--------------------------------------------------------------------------------


 

“FERC” means the Federal Energy Regulatory Commission, including any successor
agency designated by law or regulation, and further including any electric
reliability organization with jurisdiction over the Project.

 

“FPA” means the Federal Power Act, as amended, including the regulations and
orders of the FERC thereunder.

 

“GAAP” means generally accepted accounting principles as in effect in the United
States on the date of this Agreement, consistently applied throughout the
specified period.

 

“GIA” has the meaning set forth in Section 4.26

 

“Governmental Authority” means any court, tribunal, arbitrator, authority,
agency, ministry, administrative body, regulatory agency, taxing authority,
commission, official or other instrumentality of the United States, any foreign
country, state, county, city, municipality, local authority or other political
subdivision or similar governing entity.

 

“Hazardous Materials” means (a) any petroleum or petroleum products, flammable
materials, explosives, radioactive materials, asbestos, urea formaldehyde foam
insulation and transformers or other equipment that contain dielectric fluid
containing polychlorinated biphenyls (PCBs) and (b) any chemicals or other
materials or substances which are defined as or included in the definition of
“hazardous substances,” “hazardous wastes,” “hazardous materials,” “extremely
hazardous wastes,” “restricted hazardous wastes,” “toxic substances,” “toxic
pollutants” or words of similar import under any Environmental Law.

 

“Indebtedness” means, with respect to any Person, all obligations of such Person
(a) for borrowed money, (b) evidenced by notes, bonds, debentures or similar
instruments, (c) for the deferred purchase price of goods or services (other
than trade payables or accruals incurred in the ordinary course of business),
(d) under capital leases, (e) all obligations, contingent or otherwise, of such
Person under acceptance, letter of credit or similar facilities, (f) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
acquire for value any equity interests of such Person, (g) in the nature of
guaranties of the obligations described in clauses (a) through (f) above of any
other Person, and (h) all Indebtedness referred to in clauses (a) through (f)
above secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Indebtedness.

 

“Indemnified Party” has the meaning set forth in Section 7.2(d)(ii).

 

“Indemnifying Party” has the meaning set forth in Section 7.2(d)(ii).

 

“Indemnity Threshold” has the meaning set forth in Section 7.2(c)(iii).

 

“IRS” means the Internal Revenue Service and any successor Governmental
Authority.

 

“Knowledge” means (a) with respect to Seller the actual knowledge, after
reasonable due inquiry, of the individuals listed on Schedule 1.1(a), and
(b) with respect to Purchaser, the actual knowledge, after reasonable due
inquiry, of the individuals listed on Schedule 1.1(b).

 

“Latest Balance Sheet” has the meaning set forth in Section 4.9.

 

“Laws” means all laws, statutes, rules, regulations, ordinances and orders of
any Governmental Authority.

 

“Leases” means the instruments creating leases or easements on real property
identified as Lease Agreements on Schedule 4.12.

 

“Liabilities” means any and all liabilities, Indebtedness, obligations,
commitments, expenses, claims, deficiencies, fines, penalties, guaranties or
endorsements of or by any Person of any nature (whether

 

3

--------------------------------------------------------------------------------


 

direct or indirect, known or unknown, absolute or contingent, liquidated or
unliquidated, due or to become due, accrued or unaccrued, matured or unmatured,
and whenever or however arising).

 

“Liens” means any mortgage, pledge, hypothecation, assessment, security
interest, lien (statutory or otherwise), levy, imposition, charge, claim,
mortgage, title retention agreement, deed of trust or other encumbrance, right
or restriction of any kind or nature whatsoever, whether voluntary or
involuntary, choate or inchoate, and any agreement to give any of the foregoing.

 

“LLC Agreement” means that certain Amended and Restated Operating Agreement of
the Company, dated as of the Closing Date.

 

“Loss” or “Losses” means any and all Liabilities, judgments, Actions, penalties,
fines, losses, Taxes, causes of action, damages (other than consequential or
incidental damages) and reasonable costs and expenses, including attorneys’ fees
and accounting fees and related disbursements.

 

“Material Adverse Effect” means any change or changes that is, or in the
aggregate are, or could reasonably be expected to be, materially adverse to the
business, operations, assets, properties or financial condition of the Company,
other than with respect to the foregoing, (A) any change resulting from changes
in the national or regional wholesale or retail markets for electricity; (B) any
change resulting from changes in the North American or national or regional
electricity transmission systems; (C) any change resulting from changes in
conditions affecting the United States economy generally; (D) any change
resulting from changes in financial, banking or securities markets (including
any disruption thereof and any decline in the price of any security or any
market index); (E) the inability of any Person to take advantage of production
and/or investment tax credits; (F) the entry into this Agreement, any action
taken by a Party in accordance with this Agreement, the consummation of the
transactions contemplated herein or any action or inaction taken or omitted to
be taken at the request of Purchaser; or (G) acts of terrorism, war, calamity,
natural disaster, pandemic, act of God or other similar event, occurrence or
circumstance.

 

“Material Contracts” has the meaning set forth in Section 4.12(a).

 

“Membership Interests” has the meaning set forth in the recitals of this
Agreement.

 

“MW” means megawatt, which is 1,000,000 watts.

 

“Order” means any order, decree, notice of responsibility, writ, ruling,
decision, finding, directive, stipulation, award, injunction, judgment or
similar act (including settlements) of or by any Governmental Authority.

 

“Parties” means Purchaser and Seller together, and “Party” means either
Purchaser or Seller individually.

 

“Permits” means all licenses, permits, orders, consents, approvals,
registrations, authorizations, qualifications, plans, and filings required under
any federal, state, local or foreign laws, including Environmental Laws, or by
any Governmental Authority or non-governmental self-regulatory organizations.

 

“Permitted Liens” means any (a) Liens for Taxes not yet due and payable; (b)
inchoate or unperfected mechanics’, carriers’, workers’, repairers’ and other
similar Liens arising or incurred in the ordinary course of business for sums
not yet due and payable; (c) with respect to Real Property, (i) zoning,
entitlements, conservation restrictions and other land use regulations adopted
by any Governmental Authority, and (ii) Liens representing easements, rights of
way, or similar encumbrances on the fee title to Real Property that would be
raised as exceptions in a title insurance commitment covering the Company’s
interest in its Real Estate, provided, in each case, that, to the Knowledge of
Seller, the same do not render the Company’s title to its interest in the Real
Property unmarketable, materially impair the value of the Real Property, or
materially impair the use of the Real Property for the development, construction
and operation of a wind energy electric generation project; and (d) Liens that
are released or otherwise

 

4

--------------------------------------------------------------------------------


 

terminated at or prior to the Closing on the encumbered assets; none of which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability company, proprietorship, other business
organization, trust, union, association or Governmental Authority.

 

“Project” has the meaning set forth in the recitals of this Agreement.

 

“Proprietary Rights” has the meaning set forth in Section 4.22.

 

“PUHCA” means the Public Utility Holding Company Act of 2005, including the
regulations and orders of the FERC thereunder.

 

“Purchase Price” has the meaning set forth in Section 2.2(a).

 

“Purchaser” has the meaning set forth in the preamble of this Agreement.

 

“Purchaser Indemnitees” has the meaning set forth in Section 7.2(b).

 

“Real Property” has the meaning set forth in Section 4.14(a).

 

“Reports” has the meaning set forth in Section 4.20.

 

“Representatives” mean a Party’s officers, managers, employees, counsel,
accountants, financial advisors and consultants.

 

“Schedules” means the disclosure schedules prepared by Seller and attached to
this Agreement.

 

“Section 1603 Grant” the grant from the U.S. Treasury Department provided for by
Section 1603 of Division B of the American Recovery and Reinvestment Act of
2009, as amended.

 

“Securities Act” has the meaning set forth in Section 5.8.

 

“Seller” has the meaning set forth in the preamble of this Agreement.

 

“Seller Indemnitees” has the meaning set forth in Section 7.2(a).

 

“SWEPCO” means Southwestern Electric Power Company, a Delaware corporation.

 

“SWEPCO PPAs” means (a) that certain Renewable Energy Purchase Agreement, dated
December 13, 2011, by and between the Company and SWEPCO (100.45 MW), (b) that
certain Renewable Energy Purchase Agreement, dated January 10, 2012, by and
between the Company and SWEPCO (52.8 MW), and (c) that certain Renewable Energy
Purchase Agreement, dated January 10, 2012, by and between the Company and
SWEPCO (48 MW).

 

“Tax” means all taxes, charges, duties, fees, levies, imposts, unclaimed
property and escheat obligations or other assessments in the nature of a tax
imposed by any Governmental Authority, including all income, franchise, profits,
capital gains, capital stock, capital structure, transfer, gross receipts,
sales, use, service, occupation, ad valorem, property, excise, severance,
windfall profits, premium, stamp, license, payroll, employment, social security,
unemployment, disability, environmental, alternative, minimum, add-on, value
added, withholding, estimated and recording taxes, charges and fees, together
with any and all interest, penalties, additions to tax and additional amounts
imposed with respect thereto.

 

“Tax Returns” means any return, report, claim for refund, information return or
other document relating to Taxes required to be filed with any Governmental
Authority, including any schedule or attachment thereto, and including any
amendment thereof.

 

“Third Party Action” has the meaning set forth in Section 7.2(e).

 

“Transfer Taxes” has the meaning set forth in Section 6.6.

 

5

--------------------------------------------------------------------------------


 

“Unrelated Person” means a person that is not a “related person” as such term is
defined in Section 45(e)(4) of the Code.

 

1.2          Construction.  All article, section, subsection, schedule and
exhibit references used in this Agreement are to articles, sections,
subsections, schedules and exhibits to this Agreement unless otherwise
specified.  The Schedules attached to this Agreement constitute a part of this
Agreement and are incorporated herein for all purposes.  If a term is defined as
one part of speech (such as a noun), it shall have a corresponding meaning when
used as another part of speech (such as a verb).  Unless the context of this
Agreement clearly requires otherwise, (a) the singular shall include the plural
and the plural shall include the singular wherever and as often as may be
appropriate, (b) the words “includes” or “including” shall mean “including
without limitation,” (c) the words “hereof,” “hereby,” “herein,” “hereunder” and
similar terms in this Agreement shall refer to this Agreement as a whole and not
any particular section or article in which such words appear, (d) any reference
to a Contract includes any amendments, supplements or modifications thereto, and
(e) any reference to a statute, regulation or law shall include any amendment
thereof or any successor thereto and any rules and regulations promulgated
thereunder.  Currency amounts referenced herein, unless otherwise specified, are
in United States Dollars.  Whenever this Agreement refers to a number of days,
such number shall refer to calendar days unless Business Days are specified. 
All accounting terms used herein and not expressly defined herein shall have the
meanings given to them under GAAP.

 

ARTICLE II
SALE OF MEMBERSHIP INTERESTS; PURCHASE PRICE AND CLOSING

 

2.1          Purchase and Sale.  On the terms and subject to the conditions set
forth in this Agreement, Seller will sell, transfer, convey, assign and deliver
to Purchaser, free and clear of all Liens and Purchaser will purchase and accept
at the Closing, the Membership Interests.

 

2.2          Purchase Price; Consummation.

 

(a)           The aggregate purchase price to be paid by Purchaser to Seller for
the Membership Interests (the “Purchase Price”) shall be the sum of One Dollar
($1.00).

 

(b)           On the Closing Date, Purchaser shall make payment in immediately
available funds in an amount equal to the sum of the Purchase Price.

 

(c)           Notwithstanding anything to the contrary in this Agreement or any
other Contract, upon the consummation of the transactions contemplated by this
Agreement, Purchaser may exercise its decision-making or voting power in the
Company in its sole and absolute discretion in connection with the Project,
including with respect to whether it elects to develop the Project, the timing
of such development, whether it elects to seek financing for the Project and the
terms and conditions of such financing; provided, that the foregoing shall not
apply to the Purchaser’s obligation to fund the member loans to the Company in
accordance with the terms of Section 2.4 of the LLC Agreement.

 

2.3          Closing.  The Closing will take place on the Closing Date by
exchange of documents via nationally-recognized overnight courier or facsimile
or electronic transmission.

 

2.4          Closing Deliveries by Seller to Purchaser.  At the Closing, Seller
shall deliver, or cause to be delivered, to Purchaser the following:

 

(a)           the Closing Assignments duly executed by Seller and such other
instruments as are necessary to transfer the Membership Interests free and clear
of any and all Liens as Purchaser may reasonably request;

 

6

--------------------------------------------------------------------------------


 

(b)           a properly executed statement dated as of the Closing Date, in a
form reasonably acceptable to Purchaser, that meets the requirements of Treasury
Regulations Section 1.1445-2(b)(2);

 

(c)           physical possession of all other documents and certificates (i)
required to be delivered to Purchaser pursuant to the terms of this Agreement
and (ii) as may be reasonably requested by Purchaser prior to the Closing Date;
and

 

(d)           a copy of the LLC Agreement duly executed by Seller.

 

2.5          Closing Deliveries by Purchaser to Seller.  At the Closing,
Purchaser shall deliver, or cause to be delivered, to Seller the following:

 

(a)           the Purchase Price in accordance with Section 2.2; and

 

(b)           a copy of the LLC Agreement duly executed by Purchaser.

 

2.6          Allocation.  Seller and Purchaser agree and acknowledge that, in
accordance with Revenue Ruling 99-5, 1999-1 C.B. 434, they will treat the
acquisition of the Membership Interests, for federal income tax purposes, as (i)
a sale by Seller to Purchaser of an undivided 51% interest in the assets of the
Company in exchange for the Purchase Price and the assumption of 51% of the
Company’s liabilities, followed immediately thereafter by a contribution by
Purchaser to the Company of the purchased undivided interest in those assets in
exchange for the Membership Interests, and (ii) the contribution of the
remaining undivided interest in those assets by Seller to the Company in
exchange for the remaining Company Equity Interests.  For purposes of allocating
the gross purchase price, as determined for federal income tax purposes, among
the assets of the Company and for purposes of applying the provisions of
Subchapter K of Chapter 1 of the Code and the Treasury Regulations thereunder,
the gross fair market value of the assets of the Company will be determined in
accordance with principles set forth on Schedule 2.6.  Purchaser shall prepare
and submit to Seller within thirty (30) days after the Closing Date a written
determination of the gross fair market value of each of the assets of the
Company consistent with the preceding sentence.  If, within ten (10) days after
receiving Purchaser’s written determination, Seller notifies Purchaser that
Seller disputes any item(s) reflected thereon, Purchaser and Seller shall
cooperate in good faith to resolve any dispute.  Should the Parties fail to
reach an agreement within thirty (30) days after Seller notifies Purchaser that
Seller disputes any item(s) reflected on Purchaser’s written determination, the
determination of the disputed item or items shall be made by an independent
accounting firm of national reputation (who shall not be the regular auditor of
either Party) mutually agreed upon by the Parties, whose decision shall be
final.  The out-of-pocket costs of retaining the independent accounting firm
shall be shared equally by the Parties.  The purchase price allocation and other
determinations made pursuant to this Section 2.6 shall be modified as
appropriate in accordance with the procedures set out in this Section 2.6 to
reflect any adjustments in the Purchase Price made following the Closing in
accordance with this Agreement.  The Parties will, and will cause their
respective Affiliates to, prepare all relevant Tax Returns (including any
necessary Internal Revenue Service Forms 8594) in a manner consistent with this
Section 2.6, and will not, and will not permit their respective Affiliates to,
maintain any Tax position in connection with a government Tax audit or other
dispute, inquiry, or proceeding with respect to Taxes that is inconsistent with
this Section 2.6 and the determinations made under this Section 2.6 without the
consent of the applicable other Party unless they are required to do so by a
final determination (within the meaning of Code Section 1313(a)).

 

7

--------------------------------------------------------------------------------


 

2.7          Closing Conditions

 

(a)           Purchaser’s Closing Conditions.  The obligation of Purchaser to
proceed with the Closing contemplated hereby is subject to the satisfaction or
waiver by Purchaser on or prior to the Closing Date of all of the following
conditions:

 

(i)            Purchaser shall have received satisfactory evidence that the
Company shall have obtained each of the written consents and waivers to the
consummation of the transactions contemplated under this Agreement as set forth
on Schedule 4.3, including the written consents of SWEPCO in connection with
Section 19.2 of each SWEPCO PPA;

 

(ii)           Purchaser shall have received satisfactory evidence that Seller
shall have obtained each of the written consents and waivers to the consummation
of the transactions contemplated under this Agreement as set forth on Schedule
3.3;

 

(iii)          The representations and warranties of Seller in Articles III and
IV of this Agreement shall be true and correct as of the Closing Date as though
made on the Closing Date, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct on and as of such
earlier date); and

 

(iv)          Seller shall have performed or complied in all material respects
with all obligations and covenants required by this Agreement to be performed or
complied with by Seller by the time of the Closing.

 

(b)           Seller’s Closing Conditions.  The obligation of Seller to proceed
with the Closing contemplated hereby is subject to the satisfaction or waiver by
Seller on or prior to the Closing Date of all of the following conditions:

 

(i)            The representations and warranties of Purchaser in Article V of
this Agreement shall be true and correct as of the Closing Date as though made
on the Closing Date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct on and as of such earlier date); and

 

(ii)           Purchaser shall have performed or complied in all material
respects with all obligations and covenants required by this Agreement to be
performed or complied with by Purchaser by the time of the Closing.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES REGARDING SELLER

 

As of the date of this Agreement and as of the Closing Date, Seller hereby
represents and warrants to Purchaser as follows:

 

3.1          Corporate Existence.  Seller is a limited liability company, duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all the requisite power and authority to conduct its business
as it is now being conducted and to own, lease and operate its assets.

 

3.2          Authority.  Seller has all requisite limited liability company
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder, and to consummate the transactions contemplated hereby. 
The execution and delivery by Seller of this Agreement, and the

 

8

--------------------------------------------------------------------------------


 

performance by Seller of its obligations hereunder, have been duly and validly
authorized by all necessary limited liability company action on behalf of
Seller, and no other limited liability company proceedings or approvals on the
part of Seller are necessary to authorize or perform the obligations under this
Agreement or to consummate the transactions contemplated hereby.  This Agreement
has been duly and validly executed and delivered by Seller and constitutes the
legal, valid and binding obligation of Seller, enforceable against Seller in
accordance with its terms, except as the same may be limited by bankruptcy,
insolvency, reorganization, arrangement, moratorium, fraudulent conveyance or
other similar Law relating to or affecting the rights of creditors generally, or
by general equitable principles.

 

3.3          No Conflicts.  Except as set forth on Schedule 3.3, neither the
execution and delivery by Seller of this Agreement nor the performance by Seller
of its obligations under this Agreement nor the consummation of the transactions
contemplated hereby will:

 

(a)           conflict with or result in a violation or breach of any of the
terms, conditions or provisions of Seller’s limited liability company agreement
or certificate of formation;

 

(b)           conflict with or be in violation of or result in any breach of,
constitute a default (or event which, with the giving of notice or lapse of
time, or both, would become a default) (or give rise to any penalties or right
of termination, amendment, cancellation or acceleration) under, require any
consent under (except for such consent which has already been granted), or
result in the loss of any right pursuant to, any Material Contract or Permit to
which Seller is a party or by which Seller, the Company Equity Interests, or the
assets of Seller may be bound or affected;

 

(c)           conflict with or result in a violation or breach of any term or
provision of any Law applicable to Seller;

 

(d)           result in the creation of any Liens upon the Company Equity
Interests or any of the assets of the Company; or

 

(e)           entitle any Person to exercise any preemptive rights, rights of
first refusal or similar rights to purchase any Company Equity Interests or any
other equity or other ownership interests in the Company.

 

Each of the consents and other approvals or notifications identified on Schedule
3.3 (if any) have been duly obtained and are in full force and effect.

 

3.4          Capitalization.   Seller owns beneficially and of record 100% of
the Company Equity Interests.  At the Closing, Seller shall transfer title to
the Membership Interests to Purchaser, free and clear of all Liens.  At the
Closing, Purchaser will acquire good, valid and marketable title to the
Membership Interests and the Membership Interests will be validly issued, fully
paid, and nonassessable.  There are no convertible securities, calls, preemptive
rights, options, warrants, purchase rights or other contracts, agreements or
commitments (other than this Agreement) that could require Seller to sell,
transfer or otherwise dispose of the Company Equity Interests held by it.

 

3.5          Government Approvals and Filings.  No consent, approval or action
of, filing with or notice to any Governmental Authority on the part of Seller or
its Affiliates is required or necessary in connection with the execution,
delivery and performance of this Agreement or the consummation of the
transactions contemplated on the Closing Date, other than those the failure of
which to obtain or make could not reasonably be expected to have a Material
Adverse Effect or a material adverse effect on the ability of Seller to perform
its obligations under this Agreement.

 

9

--------------------------------------------------------------------------------


 

3.6          Legal Proceedings.  There are no Actions or other proceedings at
law or in equity pending or, to the Knowledge of Seller, threatened which would
reasonably be expected (a) to result in the issuance of an order of a
Governmental Authority restraining, enjoining or otherwise prohibiting or making
illegal any of the transactions contemplated by this Agreement or (b) to have a
Material Adverse Effect or a material adverse effect on the ability of Seller to
perform its obligations under this Agreement.  There are no Orders against
Seller or affecting the Company Equity Interests.

 

3.7          Compliance with Laws.  Neither Seller nor any of its Affiliates is
in violation of or in default under any material Law applicable or related to
Seller, the Company or the Project.

 

3.8          Brokers.  Neither Seller nor any of its Affiliates has employed,
retained or authorized any broker, finder, investment banker or financial
advisor as to whom the Company or Purchaser may have any obligation to pay any
brokerage or finders’ fees, commissions or similar compensation in connection
with the transactions contemplated hereby.

 

3.9          Disclosure.  To the Knowledge of Seller, Seller has made full
disclosure of and provided Purchaser Access to all material information within
its possession related to Seller, the Company Equity Interests, the Company, the
Project, and Seller or Company’s rights to own and develop the Project.  To the
Knowledge of Seller, no representation or warranty made by Seller in this
Agreement and no information contained in this Agreement, the Seller’s Schedules
or the exhibits, schedules, certificates, documents, written information or
lists attached hereto provided by or on behalf of Seller or the Company,
contains any untrue statement of a material fact or omits to state any material
fact that is necessary to make the statements contained therein, in light of the
circumstance in which they were made, not misleading in any material respect.

 

3.10        Bankruptcy.  There are no bankruptcy, reorganization, arrangement,
insolvency or similar proceedings pending against, being contemplated by or, to
the Knowledge of Seller, threatened against Seller.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY

 

As of the date of this Agreement and as of the Closing Date, Seller hereby
represents and warrants to Purchaser as follows:

 

4.1          Organization, Standing and Power.  The Company is a limited
liability company, duly organized and validly existing under the laws of the
State of Oklahoma, and has all requisite power and authority to conduct its
business as it is now being conducted and to own, lease and operate its assets. 
The Company is in good standing under the laws of the State of Oklahoma.  The
Company is duly qualified or licensed to do business and is in good standing in
each jurisdiction in which it does business and in which the ownership or
operation of its assets make such qualification or licensing necessary, except
in those jurisdictions where the failure to be so duly qualified or licensed
could not reasonably be expected to result in a Material Adverse Effect.  Seller
has provided Purchaser with Access to true, correct and complete copies of the
certificate of formation and limited liability company operating agreement for
the Company as in effect on the date hereof.

 

4.2          Authority.  The Company has all requisite limited liability company
power and authority to perform its obligations hereunder and to consummate the
transactions contemplated hereby.  The performance by the Company of its
obligations hereunder has been duly and validly authorized by all necessary
limited liability company action on behalf of the Company, and no other limited
liability company proceedings or approvals on the part of the Company are
necessary to authorize or perform its obligations under this Agreement or to
consummate the transactions contemplated hereby.

 

10

--------------------------------------------------------------------------------

 

4.3          No Conflicts.  Except as set forth on Schedule 4.3, neither the
performance by the Company of its obligations under this Agreement nor the
consummation of the transactions contemplated hereby will:

 

(a)           conflict with or result in a violation or breach of any of the
terms, conditions or provisions of its limited liability company agreement or
certificate of formation;

 

(b)           conflict with or be in violation of or result in any breach of,
constitute a default or event which, with the giving of notice or lapse of time,
or both, would become a default (or give rise to any penalties or right of
termination, amendment, cancellation or acceleration) under, require any consent
under, or result in the loss of any right pursuant to, any Material Contract or
Permit to which the Company is a party or by which the Company, the Company
Equity Interests, the Project or the assets of the Company may be bound or
affected;

 

(c)           conflict with or result in a violation or breach of any term or
provision of any Law applicable to the Company;

 

(d)           result in the creation of any Liens upon the Company Equity
Interests, the Project or any of the assets of the Company; or

 

(e)           entitle any Person to exercise any preemptive rights, rights of
first refusal or similar rights to purchase units or any equity interests in the
Company.

 

Each of the consents and other approvals or notifications identified on Schedule
4.3 (if any) have been duly obtained and are in full force and effect.

 

4.4          Legal Proceedings.  Except as set forth on Schedule 4.4, there are
no Actions or other proceedings at law or in equity pending or, to the Knowledge
of Seller, threatened against the Company, or to the Knowledge of Seller, any
other Action (a) relating to or affecting the Company, the Project, or the
assets or properties of the Company which, if adversely determined, could
reasonably be expected to result in (i) Liabilities in excess of $100,000 for
the Company or (ii) other relief that would materially adversely affect the
ability of the Company to conduct its operations in the ordinary course of
business consistent with past practice, or (b) that could reasonably be expected
to (i) result in the issuance of an order by a Governmental Authority
restraining, enjoining or otherwise prohibiting or making illegal the
consummation of any of the transactions contemplated by this Agreement, (ii)
question the validity of this Agreement, or (iii) individually or in the
aggregate with any other such Actions, result in a Material Adverse Effect. 
There are no Orders against the Company or affecting the Project or the assets
of the Company.

 

4.5          Compliance with Laws.  The Company is not in violation in respect
of or in default under any material Law applicable to the Company.  No claims or
complaints from any Governmental Authorities or other Persons have been received
by the Company alleging that the Company is in violation in any material
respects of any Laws applicable to the Company.

 

4.6          Governmental Approvals; Filings.  No consent, approval,
declaration, or action of, filing with or notice to any Governmental Authority
on the part of the Company is required or necessary in connection with the
execution, delivery and performance of this Agreement or the consummation of the
transactions contemplated on the Closing Date.

 

4.7          No Employees or Employee Benefit Plans.  The Company does not have,
nor has it ever had, any employees, nor has it ever maintained, sponsored,
administered, participated in, contributed to or

 

11

--------------------------------------------------------------------------------


 

had any obligation to contribute to any Employee Benefit Plan.  The Company does
not have and never had any Liabilities or obligations in respect of any
employees or under any Employee Benefit Plan and has not incurred nor is it
reasonably expected to incur any Liability by virtue of being a member of a
Controlled Group.

 

4.8          Capitalization.  The Company Equity Interests represent all of the
issued and outstanding equity interests of the Company.  All of the Company
Equity Interests are validly issued and outstanding and are fully paid,
nonassessable and free of preemptive rights.  No Person other than Purchaser
holds any option or other right to acquire any of the Company Equity Interests
or any other equity or other ownership interest in the Company.  None of the
Company Equity Interests are subject to any voting trust, shareholder agreement,
voting agreement or similar agreement.  Neither Seller nor the Company is a
party to any written agreement or has granted or issued, or agreed to grant or
issue, to any Person any option or any right or privilege capable of becoming an
agreement or option, for the purchase, subscription, allotment or issue of any
unissued interests, units or other securities (including convertible securities,
warrants or convertible obligations of any nature) of the Company or in any of
its assets.

 

4.9          Latest Balance Sheet.  Attached as Schedule 4.9 is a true, correct
and complete copy of the unaudited, stand alone balance sheet of the Company as
of January 30, 2012 (the “Latest Balance Sheet”).  The Latest Balance Sheet has
been prepared on an accrual basis in accordance with the books and records of
the Company and presents fairly in all material respects the financial position
of the Company as of the date set forth therein.

 

4.10        Absence of Certain Changes.  Except as contemplated by this
Agreement and the LLC Agreement, since the date of the Latest Balance Sheet
there has not been any:

 

(a)           acquisition by merger, consolidation or purchase (including by
purchase of all or substantially all of the assets, or any material assets or
business) involving the Company;

 

(b)           acquisition, directly or  indirectly, by redemption or otherwise,
of any equity or other ownership interest of the Company;

 

(c)           declaration or payment of any dividends on any ownership interests
of the Company;

 

(d)           sale, lease, assignment, transfer or other disposition of any
Lease or Easement Agreement or any material assets or properties of the Company
other than in the ordinary course, substantially consistent with past practice;

 

(e)           cancellation of any Indebtedness or waiver of any claims or rights
of substantial value to the Company or mortgage, pledge or imposition of any
Lien on any material asset or property of the Company, except for Permitted
Liens;

 

(f)            change in accounting methods or practices by the Company;

 

(g)           revaluation by the Company of any of its assets, including writing
off notes or accounts receivable or inventory;

 

(h)           material damage, destruction or loss of any asset or property of
the Company;

 

12

--------------------------------------------------------------------------------


 

(i)            Indebtedness incurred by the Company for borrowed money or any
commitment to borrow money entered into by the Company, or any loans made or
agreed to be made by the Company, other than in the ordinary course,
substantially consistent with past practice;

 

(j)            entry into any contract by the Company to do any of the
foregoing; or

 

(k)           any event, occurrence or circumstance that has had, or could
reasonably be expected to have, a Material Adverse Effect.

 

4.11        Taxes.

 

(a)           The Company has timely filed (taking into account all extensions
granted by any applicable Governmental Authority), or caused to be filed on its
behalf, all Tax Returns required to have been filed by it under applicable Laws,
and all such Tax Returns are true, correct and complete in all material
respects.  No Governmental Authority with which the Company does not file Tax
Returns has claimed that the Company is or may be required to file Tax Returns
with that Governmental Authority.

 

(b)           All Taxes due and owing for which the Company is liable (whether
or not reportable or reported on any Tax Return (including extensions thereto)
and including Taxes for which the Company is liable as a successor or transferee
or by contract) have been timely and fully paid.  The Company has timely
complied with all applicable Laws relating to the payment, collection or
withholding of any and all Taxes and the reporting and remittance thereof to any
and all Tax authorities.  Without limiting the foregoing, the Company has no
liability for Taxes, benefits or compensation as a result of the
misclassification of (i) employees as independent contractors or (ii)
independent contractors as employees.

 

(c)           There are no Liens for Taxes upon the assets or properties of the
Company, other than Permitted Liens.

 

(d)           There are no outstanding agreements or waivers extending the
statutory period of limitations applicable to the assessment of any Tax for any
Tax period with respect to the Company.

 

(e)           There are no Actions or outstanding claims or assessments relating
to Taxes pending or ongoing or, to Seller’s Knowledge, threatened against the
Company by any Governmental Authority.  No Governmental Authority is now
asserting or, to Seller’s Knowledge, threatening to assert against the Company
any deficiency or claim for additional Taxes or interest thereon or penalties in
connection therewith.

 

(f)            At all times from the date of its formation, the Company has been
disregarded as an entity separate from its owner for federal and all applicable
state and local income Tax purposes and not treated as a partnership, a publicly
traded partnership or a corporation for federal or applicable state or local
income tax purposes.  No election has been filed to treat the Company as (i) an
association or (ii) anything other than either a partnership or a “disregarded
entity” for federal income tax purposes.

 

(g)           The Company: (i) has not been a member of an affiliated group of
corporations (as defined in Section 1504(a) of the Code); (ii) has not filed or
been required to file or been included in a combined, consolidated, or unitary
federal, state, local or foreign income Tax Return; and (iii) is not a successor
to any other entity for Tax purposes by way of merger, liquidation or other
transaction.  There is no agreement or arrangement with any Person pursuant to
which the Company would have an obligation with respect to Taxes of another
Person following the Closing.

 

13

--------------------------------------------------------------------------------


 

(h)           The Company does not own any equity interest in any joint venture
or other arrangement or Contract that could properly be treated as a partnership
or other entity for income Tax purposes.

 

(i)            There are no outstanding rulings of, or requests for rulings by,
any Governmental Authority that relate to Taxes and that are, or if issued would
be, binding on the Company.

 

(j)            The Company has not: (i) been the subject of a “closing
agreement” as that term is defined in Section 7121 of the Code (or any
comparable agreement under state, local or foreign law) with any Governmental
Authority that has continuing effect; or (ii) granted a power of attorney with
respect to any Tax matters that continues in effect.  There are no Tax elections
made by the Company that would be binding on the Company or Purchaser after the
Closing Date.

 

(k)           Neither Purchaser nor the Company will be required to include any
item of income in taxable income for any Tax period (or portion thereof) ending
after the Closing Date as a result of any prepaid amount received by the Company
on or prior to the Closing Date.

 

(l)            The Company has not participated, within the meaning of Treasury
Regulations Section 1.6011-4(c), in any “reportable transaction” within the
meaning of Treasury Regulations Section 1.6011-4(b).

 

(m)          Neither Purchaser nor any of its Affiliates will be required
pursuant to Section 1445 of the Code to deduct or withhold any portion of the
Purchase Price or other amount paid in connection with this Agreement.

 

(n)           For purposes of Section 45(b)(3) of the Code, there has never
been, and the Company has not made any application for, (i) any grant provided
by the United States, any state or any political subdivision of a state for use
in connection with the Project, (ii) any issue of state or local government
obligations used to provide financing for the Project the interest on which is
exempt from federal income tax under Section 103 of the Code, (iii) any
subsidized energy financing provided (directly or indirectly) under a federal,
state, or local program provided in connection with the Project or (iv) any
credit allowable with respect to any property that is part of the Project. 
Without limiting the foregoing, neither Seller nor the Company has claimed any
investment credits under Code Section 48 with respect to the Project.

 

(o)           The Company is not subject to any Contract that could require it
to sell electricity produced by the Company at the Project to any Person other
than an Unrelated Person.

 

(p)           No power sales contract of the Company is described in Section
45(e)(7) of the Code.

 

(q)           The Company has not received or requested any written ruling from
the IRS or any other taxing authority relating to taxes or otherwise in
connection with the Project, the Company, or the transactions contemplated
hereunder.

 

(r)            None of the assets of the Company are subject to (and no election
has been made that would subject any of those assets to) the “alternative
depreciation system” within the meaning of Section 168(g) of the Code (or an
equivalent provision or state or local law).  None of the assets of the Company
constitute tax-exempt bond financed property or tax-exempt use property within
the meaning of Section 168 of the Code, and none of such assets is subject to a
lease, safe-harbor lease, or other arrangement as a result of which neither
Purchaser nor the Company will be treated as the owner or user

 

14

--------------------------------------------------------------------------------


 

thereof for federal income Tax purposes following the Closing Date.  Neither the
Company nor any of its Affiliates has made any election under Sections
168(b)(2)(D), 168(b)(3)(D), Section 168(f)(1) of the Code with respect to any
asset of the Company.

 

(s)            Neither Seller nor the Company will apply for a Section 1603
Grant with respect to the Project.

 

(t)            The Company is not a party to any rental or royalty arrangement
except as set forth on Schedule 4.11(t).

 

(u)           All of the wind turbine generators that will be utilized in the
Project are described on Schedule A.  None of the assets of the Company has been
placed into service for federal income tax purposes (including as a component of
another item of property), and the contemplated placed in service date for the
Project’s wind turbine generators is December 31, 2012.

 

(v)           The Project is located in its entirety in the United States.

 

(w)          No Person has an ownership interest, or a right to acquire an
ownership interest, in the Company or the Project other than (i) an ownership
interest granted or approved in accordance with this Agreement or the LLC
Agreement, (ii) the rights of lienholders and superior leaseholders of the
grantors of the Company’s real property rights, including mortgages securing
loans, other liens (such as tax liens) and other lease rights of third parties
(such as leases of oil, gas, coal or other mineral rights), and (iii) the
Company.

 

4.12        Material Contracts.

 

(a)           Schedule 4.12 sets forth a true, correct and complete list of all
Material Contracts to which the Company is a party or otherwise associated with
the Project as of the date hereof.  As used herein, “Material Contracts” means
all of the following with respect to the Company and the Project:

 

(i)            Contracts concerning the Real Property including the Leases and
the Easement Agreements;

 

(ii)           Contracts of guarantee or indemnification of the obligations of a
third party arising under any Environmental Law or in an amount in excess of
$100,000 (except to the extent such guarantee or indemnification obligation is
contained in any other Material Contract);

 

(iii)          Contracts concerning any of the Company’s Indebtedness or
guaranteeing, or providing security for, the Company’s Indebtedness, in each
case in an amount in excess of $100,000;

 

(iv)          Partnership or joint venture Contracts to which the Company is a
party with respect to the Project to which the Company has direct or contingent
obligations that are, individually or in the aggregate, more than $100,000;

 

(v)           Contracts for the sale of any asset of the Company that has not
yet been consummated and which such asset has a value of more than $100,000;

 

(vi)          Contracts for the sale of electric power or environmental
attributes generated by the Project;

 

15

--------------------------------------------------------------------------------


 

(vii)         each interconnection application, interconnection study agreement,
interconnection study report (however defined, and whether or not still in
effect) and interconnection agreement with respect to the Project;

 

(viii)        each application and notice filed with, and each order and notice
(including requests for information) issued by, the FERC in any way relating to
the Company or the Project; and

 

(ix)          each other agreement, not otherwise covered by clauses (i) through
(vii), that requires payments by or to the Company in excess of $100,000 during
any one year period.

 

(b)           Seller has provided Purchaser with Access to true, correct and
complete copies of all of the Material Contracts.  Each Material Contract (i)
was entered into by, or has been validly assigned to, the Company, and (ii) is
in full force and effect and constitutes a legal, valid and binding agreement,
enforceable in accordance with its terms, of the Company and, to the Knowledge
of Seller, of each other party thereto, except as the same may be limited by
bankruptcy, insolvency, reorganization, arrangement, moratorium or other similar
Laws relating to or affecting the rights of creditors generally, or by general
equitable principles.  Neither the Company nor, to the Knowledge of Seller, any
other party to any Material Contract, is in material violation or material
breach of or material default under any Material Contract (or with notice or
lapse of time or both, would be in material violation or breach of or default
under any such Material Contract).  The Company has not delivered or received a
written notice of termination, cancellation, repudiation, non-renewal, assertion
of breach, force majeure, breach of warranty or indemnification claim with
respect to any Material Contract.  Each Material Contract will be in full force
and effect, subject to its terms, after giving effect to the Closing, and the
Closing will not (or with notice or lapse of time or both, would not) result in
the Company being in material violation or material breach of or material
default under any Material Contract.

 

4.13        Environmental Matters.

 

(a)           Part I of Schedule 4.13 sets forth a true, correct and complete
list of all material Environmental Permits required in connection with the
development, construction, siting, operation, and ownership of the Project and
sale of electricity and environmental attributes therefrom and the date on which
each Environmental Permit was issued.    Except as set forth on Part I of
Schedule 4.13, each such Environmental Permit (i) is validly issued, final, in
full force and effect, and not subject to any current legal proceedings, (ii)
all appeal periods with respect thereto have expired, and (iii) there are no
material unsatisfied conditions that are currently required to be satisfied. 
Part II of Schedule 4.13 sets forth a list of all Environmental Permits still
required to be obtained and the dates by which such Environmental Permits are
expected to be obtained.  Except as set forth on Part II of Schedule 4.13, the
applications for the Environmental Permits set forth on Part II of Schedule 4.13
have been filed by the Company.  No Action is pending or, to the Knowledge of
Seller, threatened to revoke, cancel, suspend, materially amend or materially
modify any Environmental Permit in any way, and there has been no objection or
any other notice received by Seller or the Company or of which Seller has
Knowledge with respect to any Permit that would give Seller any reasonable basis
to believe that any Environmental Permit listed on Part II of  Schedule 4.13
will not be obtained on or prior to the expected date.  The Company has been,
and is in, compliance in all material respects with the terms and conditions of
its Environmental Permits.  Neither Seller nor the Company has received any
notice from any Person regarding any actual, alleged or potential violation by
the Company or the Project of any Environmental Permit.  Each Environmental
Permit issued in connection with the Project has been issued in the name of, or
has been validly assigned to, and is currently held by, the Company.

 

16

--------------------------------------------------------------------------------


 

(b)           There are no Actions pending or, to the Knowledge of Seller,
threatened against the Company or with respect to the Project before any
Governmental Authority under any Environmental Law.

 

(c)           The Company is in material compliance with all applicable
Environmental Laws and Environmental Permits.

 

(d)           Seller has provided Purchaser with Access to copies of all
Environmental Permits, environmental reports, data, or other documents prepared
on behalf of or in the possession or control of the Company relating to the
Project.

 

(e)           The Company has not disposed of or released any Hazardous
Materials on, under, in, from or about the Real Property that could reasonably
be expected to  arise in any material liability under any Environmental Law.  To
the Knowledge of Seller, no Hazardous Materials are present on the Real Property
that could reasonably be expected to arise in any material liability under any
Environmental Law.

 

(f)            The Company has not disposed or arranged for the disposal of
Hazardous Materials on any third party property that has subjected or could
reasonably be expected to give rise to any material liability under any
Environmental Law.

 

(g)           To the Knowledge of Seller, there is no event, condition,
circumstance, activity, practice, incident, action or plan which could
reasonably be expected (i) to interfere with or prevent continued compliance
with Environmental Laws by the Company, (ii) to give rise to any material
liability under any Environmental Law, or (iii) otherwise to form the basis of
any claim that could reasonably be expected to result in any material liability
under any Environmental Law.

 

(h)           Each Environmental Permit with respect to the Project has been
issued in the name of, or has been validly assigned to, and is currently held by
the Company.

 

4.14        Real Property.

 

(a)           Schedule 4.14 lists all real property and interests in real
property, including the real property in which the Company has been granted an
interest pursuant to any Lease or Easement Agreement, owned or held by the
Company (the “Real Property”). The Company does not own any real property in
fee.

 

(b)           Except for the Leases and the Easement Agreements, the Company
does not own or possess any real property or interest in real property including
any leases, easements, rights of way, rights of access, ingress, egress or
crossing or waivers of set back and other requirements,

 

(c)           The Company has good, valid and marketable title to its interest
in the Real Property pursuant and subject to the Leases and the Easement
Agreements, subject to no defects, Liens or other matters affecting its title
other than Permitted Liens.  To the Knowledge of Seller, there are no defects,
Liens or other matters affecting fee title to the Real Estate other than
Permitted Liens.

 

(d)           There are no options, purchase rights, rights of first refusal or
similar rights that would confer on the holder thereof the right to acquire the
Company’ interests in the Real Property.

 

17

--------------------------------------------------------------------------------


 

(e)           With respect to each Lease and Easement Agreement, (i) all rents,
fees and other sums payable thereunder have been properly calculated and paid in
a timely manner, and the Company has performed in a timely manner its other
material obligations thereunder except where the failure to do any of the
foregoing could not reasonably be expected to result in a Material Adverse
Effect, (ii) such Lease or Easement Agreement has not been amended or modified
except as set forth in Schedule 4.12, (iii) there are no oral agreements with
respect to such Lease or Easement Agreement, (iv) all material conditions
contained in such Lease or Easement Agreement required to have been satisfied to
date have been satisfied, (v) there are no material disputes thereunder, and
(vi) to the Knowledge of Seller, no Person has been granted the right to use or
occupy the Real Property in which the Company has been granted an interest, or
any portion thereof, that would materially interfere with the use of such Real
Property for the development, construction and operation of a wind energy
electric generation project.

 

(f)            Neither the Company nor any Affiliate thereof has received any
written notice or is otherwise aware that its current use of the Real Property
or its proposed use of the Real Property for a wind energy electric generation
project violates any material Law applicable to the Company.

 

(g)           Neither the Company nor any Affiliate thereof has received any
written notice or is otherwise aware of any pending or threatened Actions (i) to
take all or a portion of the Real Property, or any interest therein, by
condemnation or eminent domain or (ii) to modify the zoning of all or a portion
of the Real Property that would materially impair the right to use the Real
Property as a site for a wind energy electric generation project.

 

(h)           To the Knowledge of Seller, none of the Real Property is subject
to any conservation easement or enrolled in any conservation reserve or
stewardship program including the agricultural management assistance,
agricultural water enhancement, conservation stewardship, environmental quality
incentives, wildlife habitat incentive, farm and ranch lands protection,
grassland reserve, healthy forests reserve and wetlands reserve programs that
could reasonably be expected to materially impair the Project (including
negatively affecting the operation of at least five (5) of the Project’s wind
turbine generators).

 

(i)            The Real Property and the rights and interests granted to the
Company pursuant to the Lease and Easement Agreements constitutes all of the
real property and rights and interests in real property necessary for the
Company to develop, construct and operate the Project on the Real Property and
to interconnect and deliver electric power in accordance with all Material
Contracts, Permits and Laws.

 

4.15        Title to Property.  The Company has good and marketable title to, or
rights by license, lease or other agreement, free and clear of all Liens other
than Permitted Liens, all of its material tangible personal property.  No later
than five (5) days after the Closing Date, Seller shall cause the Company to
prepare and deliver to Purchaser a schedule setting forth a complete and
accurate list of all of the tangible personal property of the Company with a
depreciated book value in excess of $75,000.  Any and all rights and benefits
related to any security payments and cash deposits made with respect to the
Project are in the names of, and for the benefit of, the Company.

 

4.16        Permits.

 

(a)           Part I of Schedule 4.16 sets forth a true, correct and complete
list of all material Permits, excluding Environmental Permits, required in
connection with the development, construction, siting, operation, and ownership
of the Project and sale of electricity and environmental attributes therefrom
and the date on which each Permit was issued.   Except as set forth on Part I of
Schedule 4.16, each such Permit (i) is validly issued, final, in full force and
effect, and not subject to any current legal

 

18

--------------------------------------------------------------------------------


 

proceedings, (ii) all appeal periods with respect thereto have expired, and
(iii) there are no material unsatisfied conditions that are currently required
to be satisfied.  Part II of Schedule 4.16 sets forth a list of all Permits,
excluding Environmental Permits, still required to be obtained and the dates by
which such Permits are expected to be obtained.  Except as set forth on Part II
of Schedule 4.16, the applications for the Permits set forth on Part II of
Schedule 4.16 have been filed by the Company.  No Action is pending or, to the
Knowledge of Seller, threatened to revoke, cancel, suspend, materially amend or
materially modify any Permit in any way, and there has been no objection or any
other notice received by Seller or the Company or of which Seller has Knowledge
with respect to any Permit that would give Seller any reasonable basis to
believe that any Permit listed on Part II of Schedule 4.16 will not be obtained
on or prior to the expected date.  The Company has been, and is in, compliance
in all material respects with the terms and conditions of its Permits.  Neither
Seller nor the Company has received any notice from any Person regarding any
actual, alleged or potential violation by the Company or the Project of any
Permit.  Each Permit issued in connection with the Project has been issued in
the name of, or has been validly assigned to, and is currently held by, the
Company.

 

(b)           Seller has provided Purchaser Access to a true, correct and
complete copy of each Permit and each application for a Permit that was filed
with a Governmental Authority.

 

4.17        Brokers.  The Company has not employed, retained or authorized any
broker, finder, investment banker or financial advisor as to whom either of the
Company or Purchaser may have any obligation to pay any brokerage or finders’
fees, commissions or similar compensation in connection with the transactions
contemplated hereby.

 

4.18        No Bankruptcy.  No petition or notice has been presented, no order
has been presented, no Order has been made and no resolution has been passed for
the bankruptcy, liquidation, winding-up or dissolution of the Company.  No
receiver, trustee, custodian or similar fiduciary has been appointed over the
whole or any part of the assets or income of the Company.

 

4.19        Books and Records.   Schedule 4.19 contains a list of all of the
books and records, accounts and ledgers of the Company.  Seller has provided
Purchaser Access to true, correct and complete copies of the books and records,
accounts and ledgers of the Company which have been maintained in accordance
with prudent business and bookkeeping practices.  The books and records contain
true, correct and complete copies of the governing documents, all membership
resolutions and other similar membership records of the Company through the date
of this Agreement and accurately reflect all minutes of meetings, resolutions
and other actions previously taken by members, managers, board of directors and
committees of the board of directors, as the case may be, of the Company.

 

4.20        Wind Data; Engineering Reports.  Schedule 4.20 contains a list of
all studies, reports and data (collectively, the “Reports”) in the possession or
control of Seller or the Company as of the Closing Date and relating to (a)
wind, geotechnical or other physical conditions at the Real Property, or (b) the
engineering, design, or technical specifications of the Project.  Seller has
provided Purchaser Access to copies of all Reports.

 

4.21        Indebtedness.  The Company has no Indebtedness other than as set
forth on Schedule 4.21.

 

4.22        Intellectual Property.  No later than five (5) days following the
Closing Date, Seller shall cause the Company to prepare and deliver a schedule
setting forth a true and correct list of each patent, patent application,
invention disclosure, registered and unregistered trademark, service mark, trade
name and domain name, copyright registration and application, software and trade
secret (identified by general

 

19

--------------------------------------------------------------------------------


 

subject matter) that is owned by or validly licensed to the Company
(collectively, the “Proprietary Rights”), indicating for each item the nature of
the interest of the Company in such Proprietary Right.

 

4.23        Insurance.  No later than five (5) days following the Closing Date,
Seller shall cause the Company to prepare and deliver to Purchaser a schedule
setting forth a true and correct list of all insurance policies or binders
(including fire, liability, errors and omissions, workers’ compensation,
vehicular and unemployment) together with the carrier, deductible, co-payment,
policy limit, retention or self-insurance amounts maintained by or on behalf of
the Company and related to the Project.  Seller has provided Purchaser Access to
a true, correct and complete summary of such policies on or prior to the date of
this Agreement.  All such policies and binders are in full force and effect. 
Neither the Seller nor the Company is in default with respect to any such
policies or binders or has failed to give any required notice under such
policies or binders.  Except as set forth on Schedule 4.23, (i) neither Seller
nor the Company has received any written notice from an insurer under any such
policy refusing, denying, disputing or disclaiming coverage, reserving rights
with respect to a particular claim or such policy or binder in general or
canceling or amending any such policy or binder or failing to renew an existing
policy or binder, (ii) there is no claim, suit or other matter or Action
currently pending in respect of which Seller or any of its Affiliates or the
Company has received such a written notice, (iii) all premiums due and payable
for such insurance policies or binders have been duly paid, and (iv) there are
no claims in excess of $100,000 in the aggregate pending under any such policies
or binders.

 

4.24        Affiliate Transactions.  Schedule 4.24 sets forth each contract or
agreement between or among the Company or the Project, on the one hand, and
Seller or an Affiliate of Seller, on the other hand.

 

4.25        Regulatory Status.  As of the date hereof, the Company is not a
“public utility” under the FPA, and is not a direct or indirect “holding
company” of any “public utility” under the FPA.  The Company is not a “holding
company” or a “public-utility company” under PUHCA.  Neither the Seller nor the
Company has received any notice, claim, assertion, or order of any kind (whether
or not in writing) that alleges or concludes that the Company or the Project is
or may be in violation of any requirement of the FERC, whether or not under the
FPA or PUHCA.  The Company has not filed or been the subject of any filing with
the FERC seeking market-based rate authorization or the acceptance of any
electric interconnection agreement.  The execution, delivery, consummation,
Closing, and performance of the transactions contemplated herein requires (x) no
authorization by or notice to the FERC under the FPA and (y) no approval by any
state officer or commission engaged in the regulation of “electric utilities,”
as that term is defined under the FPA.

 

4.26        Interconnection.  The Company is party to a certain “Generator
Interconnection Agreement” (the “GIA”) as among the Company, Southwest Power
Pool, Inc., and Oklahoma Gas & Electric Company, dated as of November 14, 2011. 
The GIA is effective, provides for and permits the delivery of electricity in a
sufficient manner and quantity to enable the Company to fully perform all of its
electric delivery obligations under the Company’s power sales agreements,
provided that the GIA is subject to certain amendments that are under
consideration by the parties thereto and that (a) are expected by the Seller and
the Company to be complete and effective no later than March 30, 2012, and (b)
will result in the GIA continuing to be effective, and to continue to provide
for and permit the delivery of electricity in a sufficient manner and quantity
to enable the Company to fully perform all of its electric delivery obligations
under the Company’s power sales agreements.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

As of the date of this Agreement and as of the Closing Date, Purchaser hereby
represents and warrants

 

20

--------------------------------------------------------------------------------


 

to Seller as follows:

 

5.1          Corporate Existence.  Purchaser is a limited liability company duly
organized, validly existing and in good standing under the Laws of the State of
Delaware and has all the requisite power and authority to conduct its business
as it is now being conducted and to own, lease and operate its assets.

 

5.2          Authority.  Purchaser has all requisite limited liability company
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder, and to consummate the transactions contemplated hereby. 
The execution and delivery by Purchaser of this Agreement, and the performance
by Purchaser of its obligations hereunder, have been duly and validly authorized
by all necessary limited liability company action on behalf of Purchaser, and no
other limited liability company  proceedings or approvals on the part of
Purchaser are necessary to authorize or perform its obligations under this
Agreement or to consummate the transactions contemplated hereby.  This Agreement
has been duly and validly executed and delivered by Purchaser and constitutes
the legal, valid and binding obligation of Purchaser enforceable against
Purchaser in accordance with its terms, except as the same may be limited by
bankruptcy, insolvency, reorganization, arrangement, moratorium, fraudulent
conveyance or other similar Laws relating to or affecting the rights of
creditors generally, or by general equitable principles.

 

5.3          No Conflicts.  Except as set forth on Schedule 5.3, neither the
execution and delivery by Purchaser of this Agreement nor the performance by
Purchaser of its obligations under this Agreement nor the consummation of the
transactions contemplated hereby will:

 

(a)           conflict with or result in a violation or breach of any of the
terms, conditions or provisions of Purchaser’s limited liability company
agreement or certificate of formation;

 

(b)           conflict with or be in violation of or result in any breach of,
constitute a default (or event which, with the giving of notice or lapse of
time, or both, would become a default) (or give rise to any penalties or right
of termination, amendment, cancellation or acceleration) under, require any
consent under, or result in the loss of any right pursuant to, any material
Contract to which Purchaser or any of its Affiliates is a party or by which
Purchaser or the assets of Purchaser may be bound or affected;

 

(c)           conflict with or result in a violation or breach of any term or
provision of any Law applicable to Purchaser; or

 

(d)           result in the creation of any Liens upon the Company Equity
Interests or any of the assets of the Company.

 

5.4          Governmental Approvals and Filings.  No consent, approval or action
of, filing with or notice to any Governmental Authority on the part of Purchaser
or its Affiliates is required or necessary in connection with the execution,
delivery and performance of this Agreement or the consummation of the
transactions contemplated on the Closing Date, other than those the failure of
which to obtain or make could not reasonably be expected to have a Material
Adverse Effect or a material adverse effect on the ability of Purchaser to
perform its obligations under this Agreement.

 

5.5          Legal Proceedings.  There are no Actions or claims pending or, to
the Knowledge of Purchaser, threatened against Purchaser or its Affiliates which
would reasonably be expected (a) to result in the issuance of an order of a
Governmental Authority restraining, enjoining or otherwise prohibiting or making
illegal any of the transactions contemplated by this Agreement or (b) which
could reasonably be expected to have a material adverse effect on the ability of
Purchaser to perform its obligations under this Agreement.

 

21

--------------------------------------------------------------------------------

 

5.6                               Compliance with Laws.  Purchaser is not in
violation of or in default under any Law applicable to Purchaser the effect of
which could reasonably be expected to have a material adverse effect on the
ability of Purchaser to perform its obligations under this Agreement.

 

5.7                               Brokers.  Neither Purchaser nor any of its
Affiliates has employed, retained or authorized any broker, finder, investment
banker or financial advisor as to whom either of Seller or the Company may have
any obligation to pay any brokerage or finders’ fees, commissions or similar
compensation in connection with the transactions contemplated hereby.

 

5.8                               Acquisition as Investment.  Purchaser
represents and warrants that (a) the Membership Interests shall be acquired for
Purchaser’s own account and not with a view to, or intention of, distribution
thereof in violation of the Securities Act of 1933, as amended (together with
the rules and regulations promulgated thereunder) (the “Securities Act”), or any
applicable state securities laws, and the Membership Interests shall not be
disposed of in contravention of the Securities Act or any applicable state
securities laws, (b) Purchaser’s knowledge and experience in financial and
business matters are such that it is capable of evaluating the merits and risks
of the investment in the Company, and (c) Purchaser is an “accredited investor”
as such term is defined in Regulation D under the Securities Act.

 

5.9                               Financial Resources.  Purchaser has sufficient
funds available to (a) consummate the transactions contemplated hereby and by
the LLC Agreement, including to purchase the Membership Interests and to pay the
Purchase Price, (b) make the member loans required by section 2. 4 of the LLC
Agreement, and (c) pay Purchaser’s expenses incident to this Agreement and the
transactions contemplated herein and in the LLC Agreement.

 

5.10                        Knowledgeable Purchaser.  Purchaser (a) has
sufficient knowledge and experience to evaluate the Company, the business of the
Company, and the technical, commercial, financial, and other risks associated
with acquiring the Membership Interests, (b) is financially capable of owning
the Membership Interests, and (c) has or has access to the expert, professional
and technical capability to obtain all necessary governmental approvals for the
Company, and to finance and construct the Project.

 

5.11                        Disclosure.  No representation or warranty made by
Purchaser in this Agreement contains any untrue statement of a material fact or
omits to state any material fact necessary to make the statements contained
therein not misleading in any material respect.

 

5.12                        Bankruptcy.  There are no bankruptcy,
reorganization, arrangement, insolvency or similar proceedings pending against,
being contemplated by or, to the Knowledge of Purchaser, threatened against
Purchaser.

 

ARTICLE VI
COVENANTS

 

The Parties hereby covenant and agree from and after the Closing as follows:

 

6.1                               Notice of Certain Events.

 

(a)                                 Seller will reasonably promptly notify
Purchaser in writing if it becomes aware of:  (i) the occurrence or
non-occurrence of any fact or event that could reasonably be likely to cause any
representation or warranty of Seller contained in this Agreement to be untrue or
inaccurate in any material respect during the applicable survival period for
such representation or warranty set forth in Section 7.1; (ii) any failure of
Seller to comply with or satisfy any covenant or condition to be complied with
or satisfied by Seller hereunder; (iii) any notice or other communication
received by the Company or Seller or any of its Affiliates from any Person
alleging that the consent or approval of such Person is required in

 

22

--------------------------------------------------------------------------------


 

connection with the transactions contemplated under this Agreement or that such
transactions otherwise may violate the rights of or confer remedies upon such
Person; (iv) any notice or other communication from any Governmental Authority
in connection with the transactions contemplated under this Agreement; and
(v) any Actions commenced relating to Seller, the Company, Purchaser or the
Project that, if pending on the date of this Agreement, would have been required
to have been disclosed to Purchaser pursuant to this Agreement.  Notwithstanding
the foregoing, such notices shall not be deemed to cure, or to relieve Seller or
from any Liability or obligation with respect to, any breach of or failure to
satisfy any representation, warranty, covenant, condition or agreement
hereunder.  Seller will notify Purchaser at least thirty (30) days prior to
submitting to the FERC, with respect to the Company or the Project, any
application (x) under the FPA seeking “market based rate” or other power sale
authorization under 18 C.F.R. Part 35, and (y) any determination or order of the
FERC under the FPA, any (z) any exemption from or waiver of PUHCA, including but
not limited to “exempt wholesale generator” status under PUHCA and, upon such
notice, Purchaser will be given the opportunity to review the proposed filing or
other submission, and the Purchaser will be provided with sufficient time to
provide comments and drafting requests, as to which Seller and the Company shall
cooperatively review and consider in good faith prior to the filing being
submitted to the FERC or otherwise made public, filed or served; provided that
Seller shall include in no such filing or submission any description or
characterization of Purchaser (or any Affiliate thereof) not approved by
Purchaser.

 

(b)                                 Purchaser will reasonably promptly notify
Seller in writing if it becomes aware of:  (i) the occurrence or non-occurrence
of any fact or event that could reasonably be likely to cause any representation
or warranty of Purchaser contained in this Agreement to be untrue or inaccurate;
(ii) any failure of Purchaser to comply with or satisfy any covenant or
condition to be complied with or satisfied by Purchaser hereunder; (iii) any
notice or other communication from any Person alleging that the consent or
approval of such Person is or may be required in connection with the
transactions contemplated under this Agreement or that such transactions
otherwise may violate the rights of or confer remedies upon such Person;
(iv) any notice or other communication from any Governmental Authority in
connection with the transactions contemplated under this Agreement; and (v) any
Actions commenced relating to Seller, the Company, Purchaser or the Project
that, if pending on the date of this Agreement, would have been required to have
been disclosed to Seller pursuant to this Agreement.  Notwithstanding the
foregoing, such notices shall not be deemed to cure, or to relieve Purchaser
from any Liability or obligation with respect to, any breach of or failure to
satisfy any representation, warranty, covenant, condition or agreement
hereunder.

 

6.2                               Books and Records.  Seller shall deliver to
Purchaser copies of all books and records of the Company within five
(5) business days after the Closing.  Subject to Section 6.4, Seller shall have
the right to retain copies of any such books and records as well as such
electronic copies.

 

6.3                               Further Assurances.  Upon the reasonable
request of the other Party, each Party shall execute and deliver such further
documents, instruments or conveyances and take, or cause to be taken, all
appropriate action of any kind (subject to applicable Law) as may be reasonably
necessary or advisable to carry out any of the provisions hereof and to
otherwise consummate and effectuate the transactions contemplated by this
Agreement, all at the sole cost and expense of the requesting Party.

 

6.4                               Confidentiality.

 

(a)                                 For the period from the Closing Date until
(i) the Project has achieved commercial operation or has been permanently
abandoned, or (ii) five (5) years from the Closing Date, whichever occurs first,
each of the Parties and their respective Affiliates shall cause any confidential
or business sensitive data or information regarding the Project, the Company,
its business, operations, financial conditions or prospects (including the
Reports and Material Contracts) to be maintained by it, its

 

23

--------------------------------------------------------------------------------


 

Affiliates or their respective Representatives in confidence, not to be
disclosed for any purpose.  The foregoing restrictions will not apply to
disclosure by a Party, its Affiliates or their respective Representatives
(i) required or compelled by judicial or administrative process or by other
requirements of applicable Law or of any recognized stock exchange, provided
that the disclosing Party will notify the other Party in writing of such
required or compelled disclosure as much in advance as practicable in the
circumstances and cooperate with such other Party to limit the scope of such
disclosure, (ii) required in order to perform its obligations under this
Agreement, (iii) of information that is or becomes generally available to the
public through no wrongful act on the part of disclosing Party, its Affiliates
or their respective Representatives, (iv) to Affiliates of the disclosing Party
or its or their Representatives in connection with matters relating to this
Agreement; or (v) in an Action brought by a Party in pursuit of its rights or in
the exercise of its rights hereunder, provided such disclosure is necessary in
connection with such Action.  The Parties and their respective Affiliates shall
continue to comply with any confidentiality restrictions set forth in the
Material Contracts.

 

(b)                                 Notwithstanding the foregoing, nothing in
this Agreement shall prohibit Seller or its Affiliates from using investment
performance and other basic descriptive company and investment information
(including financial information) pertaining to the Company for fundraising and
reporting purposes, which may include the communication and dissemination of
information regarding the Company as may have been or may be included in
financial statements, marketing pitches, annual reports or other documentation.

 

6.5                               Disclaimers.

 

(a)                                 SELLER MAKES NO REPRESENTATION, WARRANTY OR
COVENANT OF ANY KIND WITH RESPECT TO THE PROJECTIONS, ESTIMATES OR BUDGETS
HERETOFORE DELIVERED TO OR MADE AVAILABLE TO PURCHASER OF FUTURE REVENUES,
EXPENSES OR EXPENDITURES, FUTURE RESULTS OF OPERATIONS (OR ANY COMPONENT
THEREOF), FUTURE CASH FLOWS OR FUTURE FINANCIAL CONDITION (OR ANY COMPONENT
THEREOF) OF THE COMPANY OR THE FUTURE BUSINESS AND OPERATIONS OF THE COMPANY.

 

(b)                                 EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, (i) SELLER EXPRESSLY DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES OF ANY
KIND OR NATURE, EXPRESS OR IMPLIED, AS TO THE CONDITION, VALUE, QUALITY OR
PROSPECTS (FINANCIAL OR OTHERWISE), RISKS AND OTHER INCIDENTS OF THE COMPANY AND
(ii) SELLER SPECIFICALLY DISCLAIMS ANY REPRESENTATION OR WARRANTY OF
MERCHANTABILITY, USAGE, SUITABILITY, OR FITNESS FOR ANY PARTICULAR PURPOSE.

 

(c)                                  IT IS THE EXPLICIT INTENT AND UNDERSTANDING
OF SELLER THAT NEITHER PURCHASER NOR ITS AFFILIATES OR REPRESENTATIVES IS MAKING
ANY REPRESENTATION OR WARRANTY WHATSOEVER, ORAL OR WRITTEN, EXPRESS OR IMPLIED,
OTHER THAN THOSE SET FORTH IN THIS AGREEMENT AND ALL OTHER DOCUMENTS DELIVERED
IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREIN.

 

6.6                               Taxes.

 

(a)                                 Seller and Purchaser shall each pay fifty
percent (50%) all sales, use, transfer, goods and services, real property
transfer, value added, recording, gains, documentary, stock transfer, stamp
duty, excise, gross receipts and other similar Taxes, duties, fees and charges
(“Transfer Taxes”), if any, arising out of or in connection with the sale of the
Membership Interests, and shall indemnify, defend

 

24

--------------------------------------------------------------------------------


 

and hold harmless the other Party with respect to its share of such Transfer
Taxes.  Seller shall prepare and timely file all Tax Returns or other
documentation relating to such Transfer Taxes; provided that to the extent
required by applicable Laws, Purchaser will join in the execution of any such
Tax Returns or other documents relating to such Transfer Taxes.  Seller shall
provide Purchaser with copies of each such Tax Return or other document at least
thirty (30) days prior to the date on which such Tax Return or other document is
required to be filed.

 

(b)                                 Seller shall reasonably cooperate with
Purchaser in connection with Taxes and in resolving all disputes and audits with
respect to all taxable periods prior to or after the Closing Date relating to
Taxes.  Seller shall retain and maintain accounting and Tax records with respect
to the Company for three (3) years after the Closing Date.  Seller shall deliver
to Purchaser at the Closing all Tax records with respect to the Company other
than income Tax records, and shall make available to Purchaser the originals of
all documents described in the preceding sentence prior to destroying them.

 

6.7                               Additional Covenants.

 

(a)                                 Seller shall deliver to Purchaser no later
than five (5) days after the Closing Date a certificate from the Secretary of
State of the State of Delaware, dated no earlier than five (5) days prior to the
Closing Date, as to the good standing and legal existence of Seller.

 

(b)                                 Seller shall deliver to Purchaser no later
than five (5) days after the Closing Date a certificate from the Secretary of
State of the State of Oklahoma, dated no earlier than five (5) days prior to the
Closing Date, as to the good standing and legal existence of the Company.

 

(c)                                  As a condition to the consummation of the
AP Purchase Option (as defined in the LLC Agreement) pursuant to section 5.4 of
the LLC Agreement, Seller and Purchaser shall enter into a purchase and sale
agreement, the form and substance of which shall be reasonably agreed by
Purchaser and Seller, and the Company shall concurrently enter into a
development fee agreement with Seller or its designated affiliate in accordance
with the provisions of Schedule 6.7.  In connection with the execution and
delivery of the development fee agreement, Purchaser shall caused to be
delivered to Seller a guaranty of Atlantic Power Corporation in a form
reasonably acceptable to Seller in favor of Seller for the full amount of the
development fee due and payable by the Company under the development fee
agreement.

 

(d)                                 The Company shall enter into a shared
facilities agreement with Purchaser prior to the closing date of the AP Purchase
Option (as defined in the LLC Agreement) or the Default Purchase (as defined in
the LLC Agreement), the form and substance of which shall be agreed by Purchaser
and Seller, whereby the Company will retain the rights to purchase, at cost on a
proportional basis, the transmission capacity in the 345 kV high-voltage
transmission line, which is included in the Project costs, in excess of the
capacity required by the Project as confirmed by an independent third party
expert.

 

(e)                                  The Company shall enter into an agreement
with Seller prior to the closing of the AP Purchase Option (as defined in the
LLC Agreement) or the Default Purchase (as defined in the LLC Agreement),
pursuant to which the assets described on Schedule 6.7(e) shall be transferred
to Seller without consideration.  Seller shall deliver Schedule 6.7(e) to
Purchaser no later than five (5) days after the Closing Date.  For the avoidance
of doubt, such assets shall not constitute part of the Project.

 

(f)                                   Following the Closing, neither Purchaser
nor Seller shall apply for a Section 1603 Grant with respect to the Project, and
Purchaser and Seller shall not permit the Company to apply for a Section 1603
Grant with respect to the Project.

 

25

--------------------------------------------------------------------------------


 

ARTICLE VII
SURVIVAL AND INDEMNIFICATION

 

7.1                               Survival of Representations and Warranties. 
The representations and warranties of Seller and Purchaser contained in Articles
III, IV and V, as applicable, or in any certificate delivered pursuant to
Section 2.4(b), shall survive for a period of twelve (12) months after the
Closing Date, except that (a) the representations and warranties contained in
Sections 4.11 (Taxes) and 4.13 (Environmental Matters) shall survive until sixty
(60) days after the expiration of the applicable statute of limitations and
(b) the representations and warranties contained in Sections 3.1 (Corporate
Existence), 3.2 (Authority), 3.3(d) (with respect to the Company Equity
Interests) and (e) (No Conflicts), 3.4 (Capitalization), 3.8 (Brokers), 4.1
(Organization, Standing and Power), 4.2 (Authority), 4.3(d) (with respect to the
Company Equity Interests) and (e) (No Conflicts), 4.8 (Capitalization), 4.17
(Brokers), 5.1 (Corporate Existence), 5.2 (Authority), 5.3(d) (with respect to
the Company Equity Interests) (No Conflicts) and 5.7 (Brokers) shall survive
indefinitely.

 

7.2                               Indemnification.

 

(a)                                 Indemnification of Seller.  After the
Closing, Purchaser shall indemnify and hold harmless Seller (and its directors,
managers, officers, employees, agents, Affiliates, successors, and assigns) (the
“Seller Indemnitees”) from and against any and all Losses based upon, arising
out of or incurred with respect to (i) any breach of any of Purchaser’s
representations and warranties contained in Article V, or (ii) any breach or
nonperformance by Purchaser of any covenant or obligation to be performed by
Purchaser hereunder or under any agreement executed in connection herewith.

 

(b)                                 Indemnification of Purchaser.  After the
Closing, Seller shall indemnify and hold harmless Purchaser (and its directors,
officers, employees, agents, Affiliates, successors, and assigns) (the
“Purchaser Indemnitees”) from and against any and all Losses based upon, arising
out of or incurred with respect to (i) any breach of the representations and
warranties contained in Article III or IV, (ii) any breach or nonperformance by
Seller of any covenant or obligation to be performed by Seller hereunder or
under any agreement executed in connection herewith, (iii) any Taxes incurred by
the Company or the Seller attributable to any full or partial Tax period or
transaction effected prior to the Closing, (iv) the recapture of any
Section 1603 Grants relating to the Project or any Taxes attributable to the
recapture of investment credits described in Section 48 of the Code, or (v) any
Losses arising under any Environmental Law based upon any event or circumstance
occurring or existing prior to the Closing, including the recognized
environmental conditions identified in the Canadian Hills Wind Project Phase I
Environmental Site Assessment prepared by HDR Engineering, Inc., for Apex Wind
Energy, Inc., dated January 2012.

 

(c)                                  Limitations on Indemnification
Obligations.  The rights of the Parties to indemnification pursuant to the
provisions of this Section 7.2 are subject to the following limitations:

 

(i)                                     The amount of any Loss subject to
indemnification hereunder or of any Action therefor shall be calculated net of
any insurance proceeds (net of reasonable attorneys’ fees and expenses incurred
in collection) or other collateral sources (such as contractual indemnities of
any Person which are contained outside of this Agreement), received by the
Indemnified Party on account of such Loss.  The Indemnified Party shall use
commercially reasonable efforts to seek full recovery under all insurance
policies covering any Loss or collateral sources to the same extent as they
would if such Loss were not subject to indemnification hereunder.  In the event
that an insurance recovery or indemnification payment is received by an
Indemnified Party with respect to any Loss for which any such Person has been
indemnified hereunder, then a refund equal to the aggregate amount of the
recovery or payment (net of reasonable attorneys’ fees and expenses incurred in
collection and taxes payable on such amount), up to

 

26

--------------------------------------------------------------------------------


 

the amount of such Loss, shall be made promptly to the Indemnifying Party.  If a
Loss has not yet been determined or paid by the Indemnifying Party, such Party’s
indemnification obligations in respect of such Loss shall be reduced by the
aggregate amount of the insurance recovery or indemnification payment (net of
reasonable attorney’s fees and expenses incurred in collection).

 

(ii)                                  In valuing a Loss, no adjustment shall be
made as a result of any multiple, increase factor, or any other premium over
fair market value, book or historical value which may have been paid by
Purchaser for the Membership Interests whether or not such multiple, increase
factor or other premium had been used by Purchaser at the time of, or in
connection with, calculating or preparing its bid, its proposed purchase price
for the Membership Interests or its final purchase price for the Membership
Interests.

 

(iii)                               No Party shall be entitled to recover Losses
pursuant to Section 7.2(a)(i) or 7.2(b)(i) until the total amount which such
Party would recover under Section 7.2(a)(i) or 7.2(b)(i), respectively, exceeds
Fifty Thousand Dollars ($50,000.00) (the “Indemnity Threshold”); provided that
if the aggregate Losses claimed under Section 7.2(a)(i) or 7.2(b)(i),
respectively, exceed the Indemnity Threshold, the Indemnified Party shall be
entitled to recover such Losses to the full extent such relate back to and
include the first dollar of aggregate Losses so claimed.

 

(iv)                              The maximum aggregate amount of indemnifiable
Losses that may be recovered from Seller pursuant to Section 7.2(b)(i) and
(ii) shall not exceed Thirty Million Dollars ($30,000,000.00).  The maximum
aggregate amount of indemnifiable Losses that may be recovered from Purchaser
pursuant to Sections 7.2(a) shall not exceed Thirty Million Dollars
($30,000,000.00).

 

(v)                                 Neither Purchaser Indemnitees nor Seller
Indemnitees shall be entitled to indemnification for breach of representations
or warranties that have expired, except: (a) to the extent of any claims as to
which the applicable Indemnifying Party received written notice prior to the
expiration of the applicable survival period, such notice to specify the factual
basis of any such claim in detail.

 

(vi)                              Notwithstanding anything to the contrary in
this Agreement, the indemnification provided in this Article VII shall be the
sole and exclusive post Closing remedy available to the Seller Indemnitees for
any Losses based upon, arising out of or incurred with respect to (i) any breach
of any of Purchaser’s representations and warranties contained in Article V, or
(ii) any breach or nonperformance by Purchaser of any covenant or obligation to
be performed by Purchaser hereunder or under any agreement executed in
connection herewith.  Notwithstanding anything to the contrary in this
Agreement, the indemnification provided in this Article VII shall be the sole
and exclusive post Closing remedy available to the Purchaser Indemnitees for any
Losses based upon, arising out of or incurred with respect to (i) any breach of
the representations and warranties contained in Article III or IV, (ii) any
breach or nonperformance by Seller of any covenant or obligation to be performed
by Seller hereunder or under any agreement executed in connection herewith, or
(iii) any Taxes incurred by the Company or the Seller attributable to any full
or partial Tax period or transaction effected prior to the Closing.

 

(d)                                 Additional Indemnity Provisions.  The
indemnification obligations of Purchaser and Seller hereunder shall be subject
to the following terms and conditions:

 

(i)                                     To the extent that an Indemnifying Party
has discharged any Action for indemnification hereunder, the Indemnifying Party
shall be subrogated to all rights of the Indemnified Party against any Person to
the extent of the Losses relating to such Action paid by such Indemnifying
Party.  Any Indemnified Party shall, upon written request by the Indemnifying
Party following the discharge of such Action, execute an instrument reasonably
necessary to evidence such subrogation rights.

 

27

--------------------------------------------------------------------------------


 

(ii)                                  In the event that any Party to this
Agreement proposes to take any Action for indemnification pursuant to this
Section 7.2, the Party taking the Action (the “Indemnified Party”) shall deliver
on or prior to the date upon which the applicable representations and warranties
or covenants expire pursuant to the terms of this Agreement and within a
reasonable time of discovery of the breach of or nonperformance of any covenant
or obligation to be performed under this Agreement, a certificate signed by the
Party taking the Action or an officer or manager of the Party taking the Action
(the “Action Certificate”) to Seller or Purchaser, as applicable (such party
from whom indemnification is sought the “Indemnifying Party”), which Action
Certificate shall (A) state the occurrence giving rise to the Action and that
the Loss has been properly accrued or is anticipated; (B) specify the section of
this Agreement under which such Action is made; and (C) specify in reasonable
detail each individual item of Loss or other Action, including the section of
this Agreement under which such Action is taken, the amount thereof if
reasonably ascertainable, the date such Loss or liability was incurred, properly
accrued or is anticipated, the basis for any anticipated Loss or liability and
the nature of the misrepresentation, breach of warranty or the Action to which
such Loss or liability is related. The Indemnified Party taking the Action shall
state only what is required in subsections (A) to (C) above and shall not admit
or deny the validity of the facts or circumstances out of which such Action
arose.  No delay on the part of the Indemnified Party in notifying Indemnifying
Party shall relieve the Indemnifying Party from any obligation under this
Section 7.2 unless (and then solely to the extent) the Indemnifying Party is
prejudiced by the delay.

 

(iii)                               The obligations to indemnify and hold
harmless pursuant to Sections 7.2(a) and 7.2(b) shall terminate upon the
expiration of the applicable periods set forth in Section 7.1 to the extent such
indemnification relates to the breach of a representation or warranty stated
herein, except for Actions for indemnification pursuant to such sections
asserted prior to the end of such periods, which Actions shall survive until the
final resolution thereof.  All obligations to indemnify and hold harmless not
covered by the preceding sentence shall survive indefinitely.

 

(iv)                              WITHOUT LIMITING THE FOREGOING, NO PARTY SHALL
BE ENTITLED TO INDEMNIFICATION UNDER THIS SECTION 7.2 WITH RESPECT TO INCIDENTAL
DAMAGES, SPECIAL DAMAGES, EXEMPLARY DAMAGES, OR CONSEQUENTIAL DAMAGES, INCLUDING
CONSEQUENTIAL DAMAGES FOR BUSINESS INTERRUPTION, LOST PROFITS OR PUNITIVE
DAMAGES.

 

(v)                                 Any payments made as indemnification under
Section 7.2(a) or 7.2(b) shall, to extent permitted by applicable Laws, be
treated as adjustments to the Purchase Price for federal and applicable state
and local Tax purposes (but shall not cause the Purchase Price to be less than
zero).

 

(e)                                  Defense of Third Party Actions and
Extension of Statute of Limitations.  The Indemnifying Party shall have the
right, in its discretion and at its expense, to participate in and control
(A) the defense or settlement of any Action subject to indemnity hereunder
(including appeals) (a “Third Party Action”) in respect of such item (or items)
by any Person other than the Indemnified Party, subject to the prior written
consent of the Indemnified Party with respect to any non-monetary provisions of
any settlement (which consent shall not be unreasonably withheld or delayed),
(B) any and all negotiations with respect thereto, and (C) the assertion of any
claim against any insurer with respect thereto, and the Indemnified Party shall
not settle any such Third Party Action or agree to extend any applicable statute
of limitations without the prior written approval of the Indemnifying Party,
which approval shall not be unreasonably withheld or delayed; provided that the
Indemnifying Party’s rights pursuant to this Section 7.2(e) are contingent upon
the Indemnifying Party giving written notice to the Indemnified Party of the
Indemnifying Party’s intention to contest and defend, and indemnify the
Indemnified Party with regard to, any such Third-Party Action.  The Indemnified
Party will provide the Indemnifying Party with all reasonably available
information, assistance and authority to enable the Indemnifying Party to effect
such

 

28

--------------------------------------------------------------------------------


 

defense or settlement and upon the Indemnifying Party’s payment of any amounts
due in respect of such Third Party Action, the Indemnified Party will, to the
extent of such payment, assign or cause to be assigned to the Indemnifying Party
the claims of the Indemnified Party, if any, against such third parties in
respect of which such payment is made.

 

ARTICLE VIII
MISCELLANEOUS

 

8.1                               Notices.

 

(a)                                 Unless this Agreement specifically requires
otherwise, any notice, demand or request provided herein, or served, given or
made in connection with it, shall be in writing and shall be deemed properly
served, given or made if delivered in person or sent by facsimile or sent by
registered or certified mail, postage prepaid, or by an internationally
recognized overnight courier service that provides a receipt of delivery, or by
electronic email (so long as a following copy is sent otherwise in accordance
with this Section 8.1), in each case, to the Parties at the addresses specified
below (or as updated by such Party):

 

If to Purchaser, to:

 

Atlantic Oklahoma Wind, LLC
c/o Atlantic Power Corporation
200 Clarendon Street
25th Floor
Boston, MA 02116

Email: bkirk@atlanticpower.com

Fax: (617) 977-2410

Attn: Legal Department

 

with copy (which shall not constitute notice to Purchaser), to:

 

Bingham McCutchen LLP
399 Park Avenue
New York, NY 10022-4689

Email: torsten.marshall@bingham.com

Fax: 212-508-1406

Attn: Torsten M. Marshall

 

If to Seller, to:

 

c/o Apex Wind Energy, Inc.
212 East High Street

Charlottesville, Virginia 22902

Email: david.clemens@apexwind.com

Fax: (434) 220-3712

Attn: Internal Counsel

 

with copy (which shall not constitute notice to Seller), to:

 

Kaye Scholer LLP

 

29

--------------------------------------------------------------------------------


 

1999 Avenue of the Stars

Suite 1700

Los Angeles, CA 90067

Email: jchester@kayescholer.com

Fax: (310) 299-1956

Attn: Jeffrey A. Chester

 

(b)                                 Effective Time.  Notice given by personal
delivery, mail or overnight courier pursuant to this Section 8.1 shall be
effective upon physical receipt.  Notice given by facsimile pursuant to this
Section 8.1 shall be effective as of (i) the date of confirmed delivery if
delivered before 5:00 p.m. Eastern Time on any Business Day or (ii) the next
succeeding Business Day if confirmed delivery is after 5:00 p.m. Eastern Time on
any Business Day or during any non-Business Day.

 

8.2                               Entire Agreement.  This Agreement supersedes
all prior discussions and agreements between the Parties with respect to the
subject matter hereof and contains the sole and entire agreement between the
Parties with respect to the subject matter hereof.

 

8.3                               Expenses.  Except as otherwise expressly
provided herein, whether or not the transactions contemplated hereby are
consummated, each Party will pay its own costs and expenses incurred in
connection with the negotiation, execution and closing of this Agreement and the
transactions contemplated hereby.

 

8.4                               Public Announcements.  Without the prior
written approval of Seller (in the case of a release or statement by Purchaser)
or Purchaser (in the case of a release or statement by Seller) (which approval
shall not be unreasonably withheld or delayed by any Party), no Party will
issue, or permit any Representative or Affiliate of such Party, to issue, any
press releases or otherwise make, or cause any Representatives or Affiliate of
such Party, to make, any public announcement (whether in the form of a press
release or otherwise) with respect to the subject matter of this Agreement
unless such public announcement or release is deemed in good faith by the
releasing Party to be required by Law and the Party required to make such
announcement has given prior written notice in accordance with Section 8.1 to
the other Party as promptly as practicable prior to such announcement.  Any
public announcement made as permitted under this Section 8.4 shall identify
Seller as the developer of the Project and shall be discussed in good faith and
the form and content of such disclosure prior to its release and incorporate any
reasonable changes which are suggested by such Party or Parties prior to
releasing or making the statement.

 

8.5                               Waiver.  Any term or condition of this
Agreement may be waived at any time by the Party that is entitled to the benefit
thereof, but no such waiver shall be effective unless set forth in a written
instrument duly executed by or on behalf of the Party waiving such term or
condition.  No waiver by any Party of any term or condition of this Agreement,
in any one or more instances, shall be deemed to be or construed as a waiver of
the same or any other term or condition of this Agreement on any future
occasion.  All remedies, either under this Agreement or by Law or otherwise
afforded, will be cumulative and not alternative.

 

8.6                               Amendment.  This Agreement may be amended,
supplemented or modified only by a written instrument duly executed by or on
behalf of each Party.

 

8.7                               No Third Party Beneficiary.  The terms and
provisions of this Agreement are intended solely for the benefit of each Party
and its respective successors or permitted assigns, and it is not the intention
of the Parties to confer third-party beneficiary rights upon any other Person,
except as set forth in Sections 7.2(a) and 7.2(b).

 

30

--------------------------------------------------------------------------------


 

8.8                               Assignment; Binding Effect.  Neither this
Agreement nor any right, interest or obligation hereunder may be assigned by any
Party without the prior written consent of the other Party, and any attempt to
do so will be void, except for assignments and transfers by operation of Law. 
Subject to the preceding sentence, this Agreement is binding upon, inures to the
benefit of and is enforceable by the Parties and their respective successors and
permitted assigns.

 

8.9                               Headings.  The headings used in this Agreement
have been inserted for convenience of reference only and do not define or limit
the provisions hereof.

 

8.10                        Invalid Provisions.  If any provision of this
Agreement is held to be illegal, invalid or unenforceable under any present or
future Law, (a) such provision will be fully severable, (b) this Agreement will
be construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part hereof, (c) the remaining provisions of this
Agreement will remain in full force and effect and will not be affected by the
illegal, invalid or unenforceable provision or by its severance herefrom, and
(d) in lieu of such illegal, invalid or unenforceable provision, there will be
added automatically as a part of this Agreement a legal, valid and enforceable
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible.

 

8.11                        Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO ANY CONFLICT OF LAWS PROVISIONS THEREOF THAT WOULD RESULT IN THE
APPLICATION OF THE LAW OF ANOTHER JURISDICTION.

 

8.12                        Jurisdiction and Venue.  Each of the Parties hereby
irrevocably and unconditionally submits, for itself and its property, to the
non-exclusive jurisdiction of the Supreme Court of the State of New York sitting
in the Borough of Manhattan and of the United States District Court for the
Southern District of New York, and any appellate court from any such court, in
any action or proceeding arising out of or relating to this Agreement.  Each of
the Parties waives any defense of inconvenient forum to the maintenance of any
action or proceeding so brought and waives any bond, surety or other security
that might be required of any other Party with respect thereto.  Each Party
agrees that service of summons and complaint or any other process that might be
served in any action or proceeding may be made on such Party by sending or
delivering a copy of the process to the Party to be served at the address of the
Party and in the manner provided for the giving of notices in Section 9.1. 
Nothing in this Section 9.12, however, shall affect the right of any Party to
serve legal process in any other manner permitted by Law. Each Party agrees that
a final, non-appealable judgment in any action or proceeding so brought shall be
conclusive and may be enforced by suit on the judgment or in any other manner
provided by Law.

 

8.13                        Waiver Of Jury Trial.  EACH OF THE PARTIES HERETO
WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED ON,
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY
HERETO.

 

8.14                        Specific Performance.  Seller and Purchaser
acknowledge that the rights of each Party to consummate the transactions
contemplated hereby are unique and recognize and affirm that in the event of a
breach of this Agreement by any Party, money damages may be inadequate and the
non-breaching Party may have no adequate remedy at law.  Accordingly, the
Parties agree that such non-breaching Party shall have the right, in addition to
any other rights and remedies existing in their favor at law or in equity, to
enforce their rights and the other Party’s obligations hereunder not only by an
action or actions for damages but also by an action or actions for specific
performance, injunctive and/or other equitable relief (without posting of bond
or other security).

 

31

--------------------------------------------------------------------------------

 

8.15                        Counterparts.  This Agreement may be executed by the
Parties in multiple counterparts and shall be effective as of the date set forth
above when each Party shall have executed and delivered a counterpart hereof,
whether or not the same counterpart is executed and delivered by each Party. 
When so executed and delivered, each such counterpart shall be deemed an
original and all such counterparts shall be deemed one and the same document. 
Transmission of images of signed signature pages by facsimile, e-mail or other
electronic means shall have the same effect as the delivery of manually signed
documents in person.

 

[Signature Pages Follow]

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Purchase and Sale Agreement has been duly executed and
delivered by the duly authorized officer of each Party as of the date first
above written.

 

ATLANTIC OKLAHOMA WIND, LLC,

as Purchaser

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[Signature Page to Purchase and Sale Agreement]

 

--------------------------------------------------------------------------------


 

APEX WIND ENERGY HOLDINGS, LLC,

as Seller

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Purchase and Sale Agreement]

 

--------------------------------------------------------------------------------
